IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-14-00246-CV

RONALD WALTON,
                                                            Appellant
v.

DONNA CALLOWAY,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                              Trial Court No. 42508


                          MEMORANDUM OPINION

       Ronald Walton appeals from the trial court’s July 2, 2014 order dismissing his

suit as frivolous. Walton’s brief was originally due on October 3, 2014. By letter dated

October 10, 2014, this Court notified Walton that the appeal was subject to dismissal for

want of prosecution if a brief or response showing grounds for continuing the appeal

was not filed within 21 days from the date of the letter. More than 21 days have passed,

and no response has been filed.    Accordingly, this appeal is dismissed. TEX. R. APP. P.

42.3(b).
                                      AL SCOGGINS
                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 4, 2014
[CV06]




Walton v. Calloway                                  Page 2